  Case 2:17-cv-00222-MCA-MAH Document 75 Filed 03/25/20 Page 1 of 5 PageID: 523


GOMEZ                  LLC                                                                           Julio C. Gomez, Esq.


ATTORNEY AT LAW                                                                                        908.789.1080 Tel
                                                                                                       908.789.1081 Fax
                                                                                                   jgomez@gomezllc.com
   March 25, 2020

   VIA CM/ECF
   Honorable Michael A. Hammer, U.S.M.J.
   United States District Court for the District of New Jersey
   Martin Luther King Jr. Building and U.S. Courthouse
   50 Walnut Street
   Newark NJ 07102

   Re:       Next Cleaners, LLC v. Mioduszewski et al. / Case No. 17-00222 (MCA) (MAH)

   Dear Judge Hammer:

             Pursuant to the Court’s March 18, 2020 Text Order (Dkt. 74), on behalf of Plaintiff Next

   Cleaners LLC, I write to present a discovery dispute to Your Honor for resolution.

          1. Description of the Discovery Sought

             The dispute concerns four (4) entities that have failed to produce any documents in

   response to document subpoenas served upon them. The entities in contempt of the subpoenas

   are:

             (a) NextCleaners.com of Westfield (NCW);

             (b) Next Cleaners of Cranford, Ltd. (NCC);

             (c) Nexus Resources (Nexus); and

             (d) Blue Sky Investments (Blue Sky).

             The subpoenas are nearly identical and seek business records (namely, formation

   documents, documents concerning their operations, financial records (including bank records and

   tax returns) and relevant communications with named parties or related entities). Copies of the

   subpoenas served were filed with the Court; each subpoena includes a detailed set of definitions,

   instructions and the specific documents requested. (Dkt. 73-1 through 73-4).



                                                                                                   152 PATERSON ROAD
                                                                                               FANWOOD, NJ 07023-1065

                                                                                                   WWW.GOMEZLLC.COM
Case 2:17-cv-00222-MCA-MAH Document 75 Filed 03/25/20 Page 2 of 5 PageID: 524
Hon. Michael A. Hammer, U.S.M.J.
March 25, 2020
Page 2 of 5


           None of these “entities” appear to be registered to do business in the State of New Jersey,

since they could not be found on the Secretary of State’s database. However, all four entities are

believed to be controlled by defendant Jonathan Mioduszewski, according to documents produced

in discovery by him and the testimony elicited from defendant Jon Simkowitz at his deposition

recently conducted on February 28, 2020.

           Among the 887 pages of documents produced by Defendant Simkowitz were two pages

which reference NCW, NCC, Nexus and Blue Sky:

                 •     a Certificate of Limited Partnership for “NextCleaners.com of Westfield” (NCW)

                       dated July 21, 2010 (SIMKOWITZ000006); and

                 •     a Certificate of Limited Partnership for “Next Cleaners of Cranford, Ltd.” (NCC)

                       (dated February 20, 2012 (SIMKOWITZ000005).

Copies of these documents are attached as Exhibits A and B. According to these documents,

Defendant Jonathan James Mioduszewski is the registered agent for NCC and NCW; he is also a

General Partner of NCW and NCC with entities identified as “Limited Partners”: Nexus

Resources and Blue Sky Investments – both Nexus and Blue Sky designate their address as 701

Colonial Avenue, Union Township, New Jersey, the same address where Mr. Mioduszewski

resides. See Exhibits A and B.

     2. Relevance of Discovery

           The gravamen of Plaintiff Complaint is that defendant Mioduszewski committed

trademark infringement when he when he ceased affiliation with Plaintiff, ceased to pay royalties or

utilize NEXT’s dry cleaning and marketing services, but continued to operate his two dry-cleaning

storefronts (one in Westfield and the other in Cranford) using the NEXT trademark and branding

on his stores, vehicles and promotional material, and holding himself out as a NEXT affiliate to

the public, namely, his customers, vendors and creditors. Plaintiff alleges that Defendants’
Case 2:17-cv-00222-MCA-MAH Document 75 Filed 03/25/20 Page 3 of 5 PageID: 525
Hon. Michael A. Hammer, U.S.M.J.
March 25, 2020
Page 3 of 5


unauthorized use of the mark are likely to cause confusion, deception and mistake; and

Defendants’ activities directly conflict with Plaintiff’s efforts to sell its dry-cleaning services and

maintain the goodwill and reputation for the high quality eco-friendly nature of their services, in

violation of 15 U.S.C. § 1114 and 15 U.S.C. § 1125(a)(1). (Dkt. 1, Complaint ¶¶ 40-74).

           Subsequently, Mr. Mioduszewski changed the signage of his Cranford and Westfield stores

and their websites to “Yellow Bear Cleaners,” however, according to a copy of a check obtained

from his former landlord, Mr. Mioduszewski continues to do business, and continues to hold

himself out as “NextCleaners.com of Westfield,” at least as of June 3, 2018. See Exhibit C. 1

           Plaintiff is entitled to discover whether Mr. Mioduszewski continues his infringing use of

the mark, and continues to operate, trade or hold himself out to the public as an affiliate of NEXT

Cleaners LLC, through his so-called “partnerships” in the NCW or NCC entities; and whether

Nexus and Blue Sky are in fact separate “Limited Partners,” or, alter egos for Mr. Mioduszewski

himself. Since the inception of this case, as alleged in the Complaint, Plaintiff has suspected that

the business entities defendants purport to conduct their trade with are merely sham entities

intended to obfuscate and confuse the public – they allegedly are not distinct from their individual

operators (i.e., they possess no operating records, do not pay taxes or file tax returns, and possess

no bank accounts). It is alleged that Defendants have engaged in and continue to engage in their

infringing activities knowingly and willingly, and in bad faith, for the purpose of profiting from

Plaintiff’s mark, goodwill and reputation, and to minimize any loss or business interruption from

disassociating from and terminating their Agreement with Plaintiff. (Dkt. 1, Complaint at ¶ 52)

           Plaintiff is thus entitled to the discovery of documents that would tend to prove or disprove

such allegations, including whether Mr. Mioduszewski has funneled the revenue he generated

1
 Plaintiff has also served Valley National Bank with a document subpoena for any records pertaining to Defendant
Mioduszewski or his business entities. Undersigned counsel has met and conferred with a representative of the bank
and a production is pending as of this date.
Case 2:17-cv-00222-MCA-MAH Document 75 Filed 03/25/20 Page 4 of 5 PageID: 526
Hon. Michael A. Hammer, U.S.M.J.
March 25, 2020
Page 4 of 5


through his infringing use to so-called “third-party” entities, Nexus and Blue Sky, that appear to use

his home address.

           Based upon the testimony Plaintiff elicited at defendant Simkowitz’s deposition, it is

suspected that most, if not all of the entities are a sham. Following Mr. Mioduszewski’s advice, Mr.

Simkowitz attempted to form his own company, “Next Transport,” by signing a single document

that was never filed or registered with anyone; Next Transport is not registered to do business, has

no officers, managers or directors, no employees, no tax identification number, and never filed a

tax return. Plaintiff suspects that NCC, Nexus and Blue Sky, and to some extent NCW, may be

the same and that there may be no documents at all to produce. If that is the case, defendant

should be required to simply say so. Exhibit D (Transcript excerpt).

           The documents requested by the subpoenas are issue are not only highly relevant to

Plaintiff’s allegations, but also to Defendant Mioduszewski’s affirmative defenses and counterclaim.

For example, defendant Mioduszewski maintains that he had the “appropriate license for use of

the alleged protected mark” (Dkt. 37, Affirmative Defense No. 10); he also alleges that he was

“granted exclusive territories,” that “he had total management control of the storefronts opened by

him,” and that the “writings, conduct and performance” between the parties constituted a contract

which Plaintiff breached. (Dkt. 37, Counterclaims ¶¶ 9, 41, and 44). The documents sought by

the subpoenas could lead to the discovery of admissible evidence on these issues.

     3. Explanation of the Parties’ Efforts to Meet and Confer

           The parties met and conferred with the exchange of written communications appended

hereto as Exhibits E and F. Defendant Mioduszewski’s principal objection was that he was not

served personally; a matter cured on Sunday, February 23, 2020, when he was served at home.

Exhibit E. Thereafter, his principal objections were that NCW and NCC have “ceased to exist” or

that he is not a partner of Nexus or Blue Sky – however, no dissolution documents have ever been
Case 2:17-cv-00222-MCA-MAH Document 75 Filed 03/25/20 Page 5 of 5 PageID: 527
Hon. Michael A. Hammer, U.S.M.J.
March 25, 2020
Page 5 of 5


produced, the Certificates of Limited Partnership prove that he has some association with Nexus

and Blue Sky, and he never denies that he is in possession, custody or control of responsive

documents. Exhibit F.

           Since the initial exchange of emails, undersigned counsel has tried to engage defendant

Mioduszewski in further meet and confers as of March 10, 2020, but he claims to be too busy and

has not responded substantively since that date, or, produced a single document.

      4. Legal Argument

           In every case, a plaintiff is entitled to discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense or reasonably calculated to lead to the discovery of

admissible evidence. Fed. R. Civ. P. 26(b). As explained above, the documents requested by the

subpoenas at issue are relevant to both Plaintiff’s claims and Defendant’s defenses and

counterclaims. “Mutual knowledge of all the relevant facts gathered by both parties is essential to

proper litigation. To that end, either party may compel the other to disgorge whatever facts he has

in his possession.” Hickman v. Taylor, 329 U.S. 495, 507 (1947). Furthermore, the purpose of

liberal discovery rules is to “make a trial less a game of blindman’s bluff and more a fair contest

with the basic issues and facts disclosed to the fullest practicable extent.” Rozier v. Ford Motor

Co., 573 F.2d 1332, 1346 (5th Cir. 1978) (emphasis added) (quoting U.S. v. Procter & Gamble

Co., 356 U.S. 677, 683 (1958) (internal quotation marks omitted).

           Pursuant to the Court’s Pretrial Scheduling Order (Dkt. 13), Plaintiff hereby requests a

telephone conference for the Court to resolve this dispute.

           Respectfully submitted,
           /s Julio C. Gomez
           Julio C. Gomez

cc:        Defendant Jonathan Mioduszewski, pro se (via email w/ exhibits)
           Joseph Shapiro, Esq., Counsel for Defendant Jon Simkowitz (via CM/ECF)
